 


109 HR 2989 IH: Teacher Tax Relief Act of 2005
U.S. House of Representatives
2005-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2989 
IN THE HOUSE OF REPRESENTATIVES 
 
June 20, 2005 
Mr. Camp (for himself, Mr. Tanner, Ms. Pryce of Ohio, Mr. Foley, Mr. Cantor, Mr. Tiberi, Mr. Hayworth, Mr. Wolf, Mr. Burton of Indiana, Mr. Lincoln Diaz-Balart of Florida, Mr. Kuhl of New York, Mr. Sanders, Mr. Skelton, Mrs. Kelly, Mr. Ramstad, Mr. English of Pennsylvania, Mr. Ruppersberger, and Mr. Renzi) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to increase, extend, and make permanent the above-the-line deduction for certain expenses of elementary and secondary school teachers. 
 
 
1.Short titleThis Act may be cited as the Teacher Tax Relief Act of 2005. 
2.Deduction for certain expenses of school teachers 
(a)Increase in deductionSubparagraph (D) of section 62(a)(2) of the Internal Revenue Code of 1986 (relating to certain trade and business deductions of employees) is amended by striking $250 and inserting $400. 
(b)Professional development expensesSubparagraph (D) of section 62(a)(2) of such Code is amended— 
(1)by striking educator in connection and all that follows and inserting educator—, and 
(2)by inserting at the end the following: 
 
(i)by reason of the participation of the educator in professional development courses related to the curriculum in which the educator provides instruction or to the students for which the educator provides instruction, and 
(ii)in connection with books, supplies (other than nonathletic supplies for courses of instruction in health or physical education), computer equipment (including related software and services) and other equipment, and supplementary materials used by the eligible educator in the classroom.. 
(c)Permanent deductionSubparagraph (D) of section 62(a)(2) of such Code is amended by striking In the case of taxable years beginning during 2002, 2003, 2004, or 2005, the deductions and inserting The deductions. 
(d)Eligible educator technical amendmentSubparagraph (A) of section 62(d)(1) of such Code is amended by inserting ending during the taxable year before the period.  
(e)Effective date 
(1)In generalThe amendments made by subsections (a), (b), and (c) shall apply to taxable years beginning after December 31, 2005.  
(2)Technical amendmentThe amendment made by subsection (d) shall apply to taxable years beginning after December 31, 2001.  
 
